

Exhibit 10.3



RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LP
___________________________________
Third Amendment
Dated as of July 29, 2020
to the
Amended and Restated Note Purchase Agreement
Dated as of September 22, 2016
___________________________________
Re: $200,000,000 3.95% Senior Notes due September 22, 2026













--------------------------------------------------------------------------------



Third Amendment to the Note Purchase Agreement
This Third Amendment dated as of July 29, 2020 (the or this “Third Amendment”)
to the Amended and Restated Note Purchase Agreement dated as of September 22,
2016 is between Retail Opportunity Investments Partnership, LP, a Delaware
limited partnership (the “Company”), Retail Opportunity Investments Corp., a
Maryland corporation (the “Parent Guarantor”) and each of the institutions which
is a signatory to this Third Amendment (collectively, the “Noteholders”).
Recitals:
        A. The Company, the Parent Guarantor and each of the Noteholders entered
into the Amended and Restated Note Purchase Agreement dated as of September 22,
2016 (the “Note Purchase Agreement”), which amended and restated that certain
Note Purchase Agreement dated July 26, 2016 and further amended by that First
Amendment dated as of September 8, 2017 and the Second Amendment dated as of
December 15, 2017. Pursuant to the Note Purchase Agreement, the Company has
issued $200,000,000 aggregate principal amount of its 3.95% Senior Notes due
September 22, 2026 (the “Notes”). The Noteholders constitute the Required
Holders as defined in the Note Purchase Agreement.
        B. The Company, the Parent Guarantor and the Noteholders now desire to
amend the Note Purchase Agreement in the respects, but only in the respects,
hereinafter set forth.
        C. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Purchase Agreement unless herein defined or the
context shall otherwise require.
        D. All requirements of law have been fully complied with and all other
acts and things necessary to make this Third Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Third Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company, the Parent Guarantor
and the Noteholders do hereby agree as follows:
Section 1. Amendments.
        Section 1.1. Section 10 of the Note Purchase Agreement is hereby amended
to insert a new Section 10.12 to read as follows:
Section 10.12. Minimum Liquidity Amount. At any time during the Waiver Period,
neither the Company nor the Parent Guarantor will permit the Liquidity Amount to
be less than $150,000,000.
        Section 1.2. The definition of “Material Credit Facility” set forth in
Schedule A of the Note Purchase Agreement is hereby amended by amending (i)
revising the existing clause (c) to clause (d) and (ii) inserting a new clause
(c) into such definition as follows:
        (c) The Note Purchase Agreement, dated as of November 10, 2017, by and
among the Company, the Parent Guarantor and certain institutional investors
party thereto, including any renewals, extensions, amendments supplements,
restatements, replacements or refinancings thereof (the “2017 Note Purchase
Agreement”); and 
        Section 1.3. The definition of “Unencumbered Asset Pool Value” set forth
in Schedule A of the Note Purchase Agreement is hereby amended by amending
paragraph (E) set forth therein as follows:
        (E) each UAP Property contributing to the Unencumbered Asset Pool Value
shall have a minimum occupancy (leased and tenant current on all payments) of
not less than (i) during the Waiver Period, 50% and (ii) thereafter 70% (each
called the “Minimum Economic Occupancy”); provided that up to 15% of the
aggregate value of the UAP Properties contributing to the Unencumbered Asset
Pool Value can be comprised of Real Property Assets acquired in any preceding
twelve month period that do not meet the Minimum Economic Occupancy requirement;
and



--------------------------------------------------------------------------------



        Section 1.4. Schedule A of the Note Purchase Agreement is hereby amended
by inserting the following additional definitions:
“Original Consolidated Unencumbered Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Unsecured Indebtedness as of such
date to (b) the Unencumbered Asset Pool Value; provided that the threshold of
the Minimum Economic Occupancy in clause (E) thereof shall be 70%.
“Liquidity Amount” means, as of any date of determination, the sum of (a) the
aggregate amount of Unrestricted Cash and Cash Equivalents held by the Parent
Guarantor or Company on such date, plus (b) the aggregate principal amount that
is available for borrowing under any Material Credit Facility; provided that the
maturity of such Material Credit Facility is at least one year from such date of
determination; minus (c) the aggregate principal amount of Indebtedness
outstanding on such date of determination that is payable or required to be paid
on or prior to the last day of the Waiver Period, minus (d) the aggregate amount
of committed capital expenditures to be made during the Waiver
Period, minus (e) the aggregate amount of declared dividends and/or other
distributions to be made during the Waiver Period.
“Waiver Period” means each of the fiscal quarters of the Company ended June 30,
2020, September 30, 2020, December 31, 2020 and March 31, 2021.
“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of the aggregate amount of cash and Cash Equivalents (valued at fair
market value) which is Unrestricted. As used in this definition, “Unrestricted”
means the specified asset is not subject to any escrow, cash trap, reserves,
Liens (other Liens permitted under Section 10.5) or claims of any kind in favor
of any Person.
Section 2. Representations and Warranties of the Company and the Parent
Guarantor.
        Section 2.1. To induce the Noteholders to execute and deliver this Third
Amendment (which representations shall survive the execution and delivery of
this Third Amendment), the Company and the Parent Guarantor jointly and
severally represent and warrant to the Noteholders that:
        (a) this Third Amendment has been duly authorized, executed and
delivered by the Company and the Parent Guarantor and this Third Amendment
constitutes the legal, valid and binding obligation, contract and agreement of
the Company and the Parent Guarantor enforceable against each of them in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;
        (b) the Note Purchase Agreement, as amended by this Third Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company and the Parent Guarantor enforceable against each of them in
accordance with their respective terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;
        (c) the execution, delivery and performance by the Company and the
Parent Guarantor of this Third Amendment (i) have been duly authorized by all
requisite partnership or corporate action and, if required, shareholder action,
(ii) do not require the consent or approval of any governmental or regulatory
body or agency and (iii) will not (A) violate (1) any provision of law, statute,
rule or regulation or the Company’s or the Parent Guarantor’s other limited
partnership agreement, Parent Guarantor agreement or charter documents, (2) any
order of any court or any rule, regulation or order of any other agency or
government binding upon the Company or the Parent Guarantor or (3) any provision
of any material indenture, agreement or other instrument to which either the
Company or the Parent Guarantor is a party or by which their properties or
assets are or may be bound, or (B) result in a breach or constitute (alone or



--------------------------------------------------------------------------------



with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this
Section 2.1(c);
        (d) after giving effect to this Third Amendment, no Default or Event of
Default has occurred which is continuing; and
        (e) neither the Company, the Parent Guarantor nor any of their
Affiliates has paid or agreed to pay any fees or other consideration, or given
any additional security or collateral, or shortened the maturity or average life
of any Indebtedness or permanently reduced any borrowing capacity, in each case,
in favor of or for the benefit of any creditor of the Company, the Parent
Guarantor any Subsidiary or any Affiliate, solely in consideration for the
changes contemplated by or similar in nature to the changes in this Third
Amendment other than the fees contemplated in Section 3.1(d) below and lesser or
equivalent fees paid to the holders pursuant to the agreements referenced in
Section 3.1(b) below.
Section 3. Conditions to Effectiveness of This Third Amendment.
        Section 3.1. This Third Amendment shall not become effective until, and
shall become effective when, each and every one of the following conditions
shall have been satisfied:
        (a) executed counterparts of this Third Amendment, duly executed by the
Company, the Parent Guarantor and the holders of at least 50% of the outstanding
principal of the Notes, shall have been delivered to the holders of Notes;
        (b) the holders of Notes shall have received evidence satisfactory to
them that each of the following shall have been amended in form and substance
consistent with this Third Amendment: (i) the Bank Credit Agreement, (ii) the
Term Loan Agreement and (iii) the 2017 Note Purchase Agreement;
        (c) the recitals set forth above and the representations and warranties
of the Company and the Parent Guarantor set forth in Section 2 hereof are true
and correct on and with respect to the date hereof;
        (d) each Noteholder shall have received from the Company an amendment
fee equal to the amount set forth in that certain letter dated July 29, 2020
from the Company to the Noteholders; and
        (e) to the extent invoiced at least one (1) Business Day prior to the
date hereof, the fees and expenses of Chapman and Cutler, LLP, counsel to the
Noteholders, shall have been paid by the Company, in connection with the
negotiation, preparation, approval, execution and delivery of this Third
Amendment.
Upon receipt of all of the foregoing, this Third Amendment shall become
effective.
Section 4. Confirmation of Subsidiary Guaranties.
        Section 4.1. By its execution of this Third Amendment, the Parent
Guarantor reaffirms its obligations under the Guaranty Agreement dated as of
September 22, 2016 (the “Guaranty”) and acknowledges that its Guaranty remains
in full force and effect and extends to all obligations of the Company under the
Note Purchase Agreement as amended by this Third Amendment and as may be further
amended, amended and restated, modified or supplemented from time to time.
Section 5. Miscellaneous.
        Section 5.1. This Third Amendment shall be construed in connection with
and as part of the Note Purchase Agreement, and except as modified and expressly
amended by this Third Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.
        Section 5.2. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Third Amendment may refer to the Note Purchase Agreement without making specific
reference to this Third Amendment but nevertheless all such references shall
include this Third Amendment unless the context otherwise requires.
        Section 5.3. The descriptive headings of the various Sections or parts
of this Third Amendment are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.



--------------------------------------------------------------------------------



        Section 5.4. This Third Amendment shall be governed by and construed in
accordance with New York law, excluding choice-of-law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.
        Section 5.5. The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this Third
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.




[Rest of Page Intentionally Left Blank]






--------------------------------------------------------------------------------





If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Third Amendment and return it to the Company, whereupon
this Agreement shall become a binding agreement among each of the undersigned.





RETAIL OPPORTUNITY INVESTMENTS PARTNERSHIP, LPBy:Retail Opportunity Investments
GP, LLC, its general partnerBy:/s/ Michael B. HainesName: Michael B.
HainesTitle: Chief Financial OfficerRETAIL OPPORTUNITY INVESTMENTS CORP.By:/s/
Michael B. HainesName: Michael B. HainesTitle: Chief Financial OfficerAccepted
and Agreed to on the date first written above:METROPOLITAN LIFE INSURANCE
COMPANYBy:MetLife Investment Advisors, LLC, its Investment ManagerMETLIFE
INSURANCE K.K.By:MetLife Investment Advisors, LLC, its Investment
ManagerBRIGHTHOUSE LIFE INSURANCE COMPANY F/K/A METLIFE INSURANCE COMPANY USA
By:MetLife Investment Advisors, LLC, its Investment ManagerSYMETRA LIFE
INSURANCE COMPANYBy:MetLife Investment Advisors, LLC, its Investment Manager
ERIE FAMILY LIFE INSURANCE COMPANYBy:MetLife Investment Advisors, LLC, its
Investment Manager LINCOLN BENEFIT LIFE COMPANY By:MetLife Investment Advisors,
LLC, its Investment ManagerBy:
/s/ John Wills
Name: John Wills
Title: Authorized Signatory




--------------------------------------------------------------------------------




UNION FIDELITY LIFE INSURANCE COMPANY By:MetLife Investment Advisors, LLC, its
Investment ManagerBy:
/s/ John Wills
Name: John Wills
Title: Authorized Signatory


